Exhibit 10.5

EMPLOYEE RELOCATION REPAYMENT AGREEMENT

I Brad Turner, have read and agree to the terms outlined in Newell Brands Inc.’s
Relocation Program. In consideration of any payment made to me, or on my behalf
to a third-party, in connection with my relocation(s) (hereinafter “relocation
payments”) by Newell Brands Inc. (or of its any subsidiaries, affiliates or
divisions, hereinafter collectively referred to as “the Company”), I agree that
if I voluntarily terminate my employment for any reason or if the Company
terminates me for cause (“a Separation”), I will be required to repay all
payments, expenditures and reimbursements made to me or others pursuant to the
relocation program (including tax gross-up payments) as set forth more fully
below*:

If a Separation occurs within twelve (12) months of my relocation date, which is
defined as the date my relocation is initiated with the relocation service
provider (“Relocation Date”), I agree to repay 100% of all relocation payments.*

If a Separation occurs between thirteen (13) and twenty-four (24) months of my
Relocation Date, I agree to repay 50% of all relocation payments.*

I agree to reimburse the Company as required by this Agreement no later than 30
days after a Separation occurs unless an alternate payment schedule is agreed to
in writing by me and the Company. To the extent allowed by law, this Agreement
serves as written authorization by me that the Company may deduct any sums due
under this Agreement from amounts payable to me from the Company, including
without limitation salary, commissions, bonus, vacation pay or other incentive
compensation. In the event this Agreement must be enforced by law or through an
attorney, I agree to bear all costs and expenses (including but not limited to
collection fees, court costs, and other expenses) of such collection that may be
incurred by the Company, including reasonable attorneys’ fees.

For purpose of this Agreement, the term “Cause” shall mean: (i) violation of
Company policy, including but not limited to the Company’s Code of Conduct and
Ethics; (ii) failure or refusal to follow a lawful order of the Board of
Directors, the Company’s management staff or your direct supervisor; or
(iii) misconduct.

Any changes to my relocation benefits must be made in writing and are subject to
all necessary approvals. If the benefits provided to me change or if the
relocation of my household goods is delayed more than six months beyond my
Relocation Date, I understand that I may be requested and required to execute a
new repayment agreement in order to be eligible for continued benefits.

I further understand and agree that nothing in this Relocation Repayment
Agreement is intended to create or imply an employment contract or guarantee of
employment or continued employment with the Company and that my employment with
the Company remains “at-will”, meaning that I am free to terminate my employment
at any time and for any reason and that the Company has this same right.

 

/s/ Bradford R. Turner     3/13/19 Employee Signature     Date

*Relocation payments subject to reimbursement exclude all or any portion of the
purchase price paid by the Company for the sale of my home, if required, or any
loss incurred by the Company in connection with the resale of such home.

Relocation benefits cannot be initiated without a signed Employee Repayment
Agreement



--------------------------------------------------------------------------------

LOGO [g928651g67h44.jpg]

Michael B. Polk

Chief Executive Officer

March 13, 2019

Bradford R. Turner

Via email

Dear Brad,

This letter supplements those terms set forth in your employment offer letter
agreement dated August 31, 2017, which terms remain in full force and effect,
modified only as described herein. In addition to your current terms of
employment, you will be eligible for relocation such that you can work primarily
in the Company’s offices in Atlanta, Georgia. Your move will be managed through
a relocation assistance provider designated by the Company. Benefits offered
through the relocation program will be detailed in a separate document and
provided pursuant to the applicable policy governing relocation assistance for
executive employees. Following your relocation, expenses associated with travel
to and from the Company’s headquarters in Hoboken, New Jersey will be reimbursed
by the Company pursuant to its applicable travel & entertainment policies.

Sincerely,

 

/s/ Michael B. Polk President and Chief Executive Officer

To indicate your acceptance of this letter, please sign in the space provided
below and return it to me.

 

/s/ Bradford Turner Signature  

 

Date